Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Reasons for Allowance

Claims 1-21   are Allowed over prior art.
 The IDS submitted by the applicant on 4/7/2021 has been acknowledge by the Examiner. 

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,

Regarding Claim 1,
A method for training a convolutional recurrent neural network for semantic segmentation in videos  , comprising: (a) training, using a set of semantically segmented training images, a first convolutional neural network; (b) training, using a set of semantically segmented training videos, a convolutional recurrent neural network, corresponding to the first convolutional neural network, wherein a convolutional layer has been replaced by a recurrent module having a hidden state; said training of the convolutional recurrent neural network, for each pair of successive frames (t - 1, t ɛ [[1; T]]2) of a video of the set of semantically segmented training videos, pair of successive frames (t - 1, t ɛ [[1; T]]2) comprises a previous frame (t - 1) and a current frame (t) including,  (b1) warping an internal state of a recurrent layer according to an estimated optical flow between the frames of the pair of successive frames, so as to adapt the internal state to the motion of pixels between the frames of the pair  , the estimated optical flow being a backward optical flow (Ft->t-1) from the current frame (t) to the previous frame  (t - 1),and (b2) learning parameters of at least the recurrent module .  



Regarding Claim 14,
A method for semantic segmentation of an inputted video  , using a convolutional recurrent neural network trained by training , using a set of semantically segmented training images, a first convolutional neural network  ; training, using a set of semantically segmented training videos, a convolutional recurrent neural network, corresponding to the first convolutional neural network, wherein a convolutional layer has been replaced by a recurrent module having a hidden state; the training of the convolutional recurrent neural network, for each pair of successive frames (t - 1, t ɛ [[1; T]]2)  of a video of the set of semantically segmented training videos including warping an internal state of a recurrent layer according to an estimated optical flow between the frames of the pair of successive frames  , so as to adapt the internal state to the motion of pixels between the frames of the pair and learning parameters of at least the recurrent module  , comprising: (a) estimating, for each pair of successive frames(t - 1, t ɛ [[1; T]]2)   of the inputted video, the optical flow between the frames of the pair, each pair of successive frames (t - 1, t ɛ [[1; T]]2) including  a previous frame (t - 1) and a current frame (t), the estimated optical flow being a backward optical flow (Ft->t-1) from the current frame (t) to the previous frame  (t - 1);(b) warping, for each pair of successive frames (t - 1, t ɛ [[1; T]]2) of the inputted video, the internal state of the recurrent layer according to the estimated optical flow, so as to adapt the internal state to the motion of pixels between the frames of the pair; and (c) semantically segmenting, for each pair of successive frames(t - 1, t ɛ [[1; T]]2)  of the inputted video, each frame with the convolutional recurrent neural network.  



Regarding Claim 18, 
(a) estimating, for each pair of successive frames(t - 1, t ɛ [[1; T]]2) of the inputted video, the optical flow between the frames of the pair; each pair of successive frames (t - 1, t ɛ [[1; T]]2) including  a previous frame (t - 1) and a current frame (t), the estimated optical flow being a backward optical flow (Ft->t-1) from the current frame (t) to the previous frame  (t - 1);(b) warping, for each pair of successive frames (t - 1, t ɛ [[1; T]]2)  of the inputted video, the internal state of the recurrent layer according to the estimated optical flow, so as to adapt the internal state to the motion of pixels between the frames of the pair; and (c) semantically segmenting, for each pair of successive frames (t - 1, t ɛ [[1; T]]2)  of the inputted video, each frame with the convolutional recurrent neural network, wherein a convolutional layer has been replaced by a recurrent module having a hidden state; the training of the convolutional recurrent neural network, for each pair of successive frames  (t - 1, t ɛ [[1; T]]2) of a video of the set of semantically segmented training videos including warping an internal state of a recurrent layer according to an estimated optical flow between the frames of the pair of successive frames, so as to adapt the internal state to the motion of pixels between the frames of the pair and learning parameters of at least the recurrent module.



Regarding Claim 1: Claim 1 is   rejected over  Lee et al.  (USPUB 20190311202) in view of Pankaj Malhotra(NPL Doc. “TimeNet: Pre-trained deep recurrent neural network for time series classification “ , Proceedings of 25th European Symposium on Artificial Neural Networks, Computational Intelligence and Machine Learning, 23/06/2017, Pages 1-5)
teaches A method for training a convolutional recurrent neural network for semantic segmentation in videos  , comprising: (a) training, using a set of semantically segmented training images, a first convolutional neural network; (b) training, using a set of semantically segmented training videos, a convolutional recurrent neural network, corresponding to the first convolutional neural network, wherein a convolutional layer has been replaced by a recurrent module having a hidden state; said training of the convolutional recurrent neural network, “ for each pair of successive frames (t - 1, t ɛ [[1; T]]2) of a video of the set of semantically segmented training videos, pair of successive frames (t - 1, t ɛ [[1; T]]2) comprises a previous frame (t - 1) and a current frame (t) including,  (b1) warping an internal state of a recurrent layer according to an estimated optical flow between the frames of the pair of successive frames, so as to adapt the internal state to the motion of pixels between the frames of the pair  , the estimated optical flow being a backward optical flow (Ft->t-1) from the current frame (t) to the previous frame  (t - 1),and (b2) learning parameters of at least the recurrent module .”


Regarding Claim 14: Claim 14 is   rejected over  Lee et al.  (USPUB 20190311202) in view of Pankaj Malhotra(NPL Doc. “TimeNet: Pre-trained deep recurrent neural network for time series classification “ , Proceedings of 25th European Symposium on Artificial Neural Networks, Computational Intelligence and Machine Learning, 23/06/2017, Pages 1-5)
teaches A method for semantic segmentation of an inputted video  , using a convolutional recurrent neural network trained by training , using a set of semantically segmented training images, a first convolutional neural network  ; training, using a set of semantically segmented training videos, a convolutional recurrent neural network, corresponding to the first convolutional neural network, wherein a convolutional layer has been replaced by a recurrent module having a hidden state; the training of the convolutional recurrent neural network, for each pair of successive frames (t - 1, t ɛ [[1; T]]2)  of a video of the set of semantically segmented training videos including warping an internal state of a recurrent layer according to an estimated optical flow between the frames of the pair of successive frames  , so as to adapt the internal state to the motion of pixels between the frames of the pair and learning parameters of at least the recurrent module  , … and (c) semantically segmenting, for each pair of successive frames(t - 1, t ɛ [[1; T]]2)  of the inputted video, each frame with the convolutional recurrent neural network,limitations respectively (detailed rejection of the claim mentioned within Office Action dated 11/25/2020) within claim 14,  but does not teach the limitations  within the objected allowable claim 2 ( mention within Office Action dated 11/25/2020)  and incorporated to claim 14: “(a) estimating, for each pair of successive frames(t - 1, t ɛ [[1; T]]2)   of the inputted video, the optical flow between the frames of the pair, each pair of successive frames (t - 1, t ɛ [[1; T]]2) including  a previous frame (t - 1) and a current frame (t), the estimated optical flow being a backward optical flow (Ft->t-1) from the current frame (t) to the previous frame  (t - 1);(b) warping, for each pair of successive frames (t - 1, t ɛ [[1; T]]2) of the inputted video, the internal state of the recurrent layer according to the estimated optical flow, so as to adapt the internal state to the motion of pixels between the frames of the pair;”

Regarding Claim 18: Claim 18 is   rejected over  Lee et al.  (USPUB 20190311202) in view of Pankaj Malhotra(NPL Doc. “TimeNet: Pre-trained deep recurrent neural network for time series classification “ , Proceedings of 25th European Symposium on Artificial Neural Networks, Computational Intelligence and Machine Learning, 23/06/2017, Pages 1-5)
teaches A method for semantic segmentation of an inputted video, using a convolutional recurrent neural network, comprising:.. and (c) semantically segmenting, for each pair of successive frames (t - 1, t ɛ [[1; T]]2)  of the inputted video, each frame with the convolutional recurrent neural network, wherein a convolutional layer has been replaced by a recurrent module having a hidden state; the training of the convolutional recurrent neural network, for each pair of successive frames  (t - 1, t ɛ [[1; T]]2) of a video of the set of semantically segmented training videos including warping an internal state of a recurrent layer according to an estimated optical flow between the frames of the pair of successive frames, so as to adapt the internal state to the motion of pixels between the frames of the pair and learning parameters of at least the recurrent module. limitations respectively (detailed rejection of the claim mentioned within Office Action dated 11/25/2020) within claim 18,  but does not teach the limitations  within the objected allowable claim 2 ( mention within Office Action dated 11/25/2020)  and incorporated to claim 18: “(a) estimating, for each pair of successive frames(t - 1, t ɛ [[1; T]]2) of the inputted video, the optical flow between the frames of the pair; each pair of successive frames (t - 1, t ɛ [[1; T]]2) including  a previous frame (t - 1) and a current frame (t), the estimated optical flow being a backward optical flow (Ft->t-1) from the current frame (t) to the previous frame  (t - 1);(b) warping, for each pair of successive frames (t - 1, t ɛ [[1; T]]2)  of the inputted video, the internal state of the recurrent layer according to the estimated optical flow, so as to adapt the internal state to the motion of pixels between the frames of the pair;”





Conclusion



4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637